Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

DATED AS OF SEPTEMBER 8, 2015



by and between

TCP DENIM, LLC

 

and

 

JOE’S JEANS INC.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I PURCHASE AND SALE OF THE SHARES

1

 

 

 

Section 1.1.

Agreement to Purchase and Sell

1

Section 1.2.

Closing

2

Section 1.3.

Delivery and Payment

2

 

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY

3

 

 

 

Section 2.1.

Organization, Standing and Corporate Power

3

Section 2.2.

Capitalization

4

Section 2.3.

Authority; Noncontravention; Voting Requirements

5

Section 2.4.

Governmental Approvals

6

Section 2.5.

Company SEC Documents; Undisclosed Liabilities

6

Section 2.6.

Absence of Certain Changes or Events

7

Section 2.7.

Legal Proceedings

8

Section 2.8.

Compliance with Laws; Permits

8

Section 2.9.

Issuance and Delivery of Purchased Shares

8

Section 2.10.

No General Solicitation

8

Section 2.11.

Preemptive Rights; Rights to First Offer

8

Section 2.12.

Private Placement

8

Section 2.13.

Registration Rights

9

Section 2.14.

No Restriction on the Ability to Pay Cash Dividends

9

Section 2.15.

Rights Agreement; Anti-Takeover Provisions

9

Section 2.16.

Additional Representations and Warranties

9

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

9

 

 

 

Section 3.1.

Authority

9

Section 3.2.

Consents and Approvals

10

Section 3.3.

No Conflict

10

Section 3.4.

No Proceedings

10

Section 3.5.

Investment Representations

10

 

 

 

ARTICLE IV ADDITIONAL COVENANTS AND AGREEMENTS

11

 

 

 

Section 4.1.

Certain Covenants from the Merger Agreement

11

Section 4.2.

Certain Tax Matters

11

Section 4.3.

Reservation and Listing of Securities

11

Section 4.4.

Use of Proceeds

12

Section 4.5.

Notification of Certain Matters

12

Section 4.6.

Fees and Expenses

12

Section 4.7.

Company Board of Directors

12

Section 4.8.

No Waivers under the Merger Agreement

12

 

 

 

ARTICLE V CONDITIONS TO CLOSING

13

 

 

 

Section 5.1.

Conditions to Each Party’s Obligations

13

Section 5.2.

Conditions to Obligations of the Purchaser

13

 

i

--------------------------------------------------------------------------------


 

Section 5.3.

Conditions to the Company’s Obligations

14

 

 

 

ARTICLE VI TERMINATION

15

 

 

 

Section 6.1.

Termination by the Purchaser or the Company

15

Section 6.2.

Effect of Termination

15

 

 

 

ARTICLE VII MISCELLANEOUS

15

 

 

 

Section 7.1.

Survival of Representations and Warranties

15

Section 7.2.

Notices

15

Section 7.3.

Amendments and Waivers

16

Section 7.4.

Descriptive Headings, Etc.

16

Section 7.5.

Further Assurances

17

Section 7.6.

No Third-Party Beneficiaries

17

Section 7.7.

Successors and Assigns

17

Section 7.8.

Entire Agreement

17

Section 7.9.

Severability

17

Section 7.10.

Governing Law; Jurisdiction; Waiver of Jury Trial

17

Section 7.11.

Specific Enforcement; Limit on Liability

18

Section 7.12.

Definitions

19

Section 7.13.

Counterparts; Scanned Signatures

25

 

ii

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of September 8, 2015
by and between JOE’S JEANS INC., a Delaware corporation (the “Company”), and TCP
Denim, LLC, a Delaware limited liability company (the “Purchaser”).

 

WHEREAS, concurrently with the execution of this Agreement, the Company is
entering into an Agreement and Plan of Merger, dated as of September 8, 2015
(the “Merger Agreement”), with JJ Merger Sub LLC, a Delaware limited liability
company (“Merger Sub”), and RG Parent, LLC, a Delaware limited liability company
(“RG”), pursuant to which, among other things, Merger Sub will merge with and
into RG with RG surviving the merger as a wholly owned subsidiary of the Company
(the “Merger”);

 

WHEREAS, as part of the financing for the Merger, the Company proposes to issue
and sell to the Purchaser certain shares of the Company’s preferred stock, par
value $.10 per share, designated as “Series A Convertible Preferred Stock” (the
“Company Preferred Stock”), having the voting and other powers, preferences and
relative, participating, optional or other rights, and the qualifications,
limitations and restrictions as specified in the certificate of designation
establishing the Company Preferred Stock, in substantially the form attached
hereto as Exhibit A (the “Certificate of Designation”), to be adopted pursuant
to a restated certificate of incorporation of the Company (the “Restated
Charter”) on or before the Closing Date, on the terms and subject to the
conditions set forth in this Agreement;

 

WHEREAS, the Company Preferred Stock is being offered and sold to the Purchaser,
on the terms and subject to the conditions set forth in this Agreement, without
registration under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”), in reliance on an
exemption from the registration requirements under the Securities Act; and

 

WHEREAS, prior to, or concurrently with, the execution of this Agreement, and as
a condition and inducement to the Company’s and RG’s willingness to enter into
the Merger Agreement, Tengram Capital Partners Fund II, L.P., a Delaware limited
partnership (“Guarantor”) is entering into a guaranty in favor of the Company
(the “Guaranty”) with respect to the obligations of the Purchaser under this
Agreement to pay the Purchase Price.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

 

ARTICLE I
PURCHASE AND SALE OF THE SHARES

 

Section 1.1.                                 Agreement to Purchase and Sell.  On
the terms and subject to the conditions set forth in this Agreement, at the
Closing, the Company agrees to sell to the Purchaser, and the Purchaser agrees
to purchase from the Company, an aggregate of fifty thousand (50,000) shares of
Company Preferred Stock (the “Purchased Shares”), for an aggregate purchase
price in cash equal to $50,000,000 (the “Purchase Price” and, the issuance of
the Purchased Shares by the Company and the payment of the Purchase Price by the
Purchaser as described in this Section 1.1, the “Sale”).

 

--------------------------------------------------------------------------------


 

Section 1.2.                                 Closing.  Subject to the
satisfaction or waiver of the applicable conditions set forth in Article V
hereof, including that the Merger shall have been consummated in accordance with
the terms of the Merger Agreement, the closing of the Sale (the “Closing”) shall
occur immediately following the consummation of the Merger (the “Closing Date”),
at the offices of Akin Gump Strauss Hauer & Feld LLP, 1333 New Hampshire Avenue
NW, Washington DC 20036, unless another time, date or place is agreed to in
writing by the parties hereto.  By agreement of the parties, the Closing may
take place by delivery of the documents to be delivered at the Closing by
facsimile or other electronic transmission.  All deliveries by one party to any
other party at the Closing shall be deemed to have occurred simultaneously and
none shall be effective until and unless all have occurred, unless the parties
agree otherwise in writing.

 

Section 1.3.                                 Delivery and Payment.

 

(a)                                 At the Closing, the Company shall deliver or
cause to be delivered to the Purchaser:

 

(i)                                     the Purchased Shares, validly issued and
free and clear of Encumbrances, evidenced by certificates registered in the
Purchaser’s name and duly authorized, executed and delivered on behalf of the
Company, bearing the legend set forth in Section 3.5(a) hereof;

 

(ii)                                  evidence that the Restated Charter and
Certificate of Designation have been filed with and accepted by the Secretary of
State of the State of Delaware;

 

(iii)                               a certificate, dated as of the Closing Date,
signed by an authorized officer of the Company, in the form attached hereto as
Exhibit B, among other things, certifying that the conditions set forth in
Section 5.2 have been satisfied;

 

(iv)                              a certificate, dated as of the Closing Date,
signed by the secretary of the Company, in the form attached hereto as
Exhibit C, certifying as to certain matters; and

 

(v)                                 the Registration Rights Agreement, duly
executed by the Company.

 

(b)                                 At or prior to the Closing, the Purchaser
shall deliver or cause to be delivered to the Company:

 

(i)                                     the Purchase Price, by wire transfer of
immediately available funds to such accounts as the Company shall specify in
writing not later than three (3) Business Days prior to the Closing Date; and

 

(ii)                                  the Registration Rights Agreement, duly
executed by the Purchaser.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except (i) as disclosed in the Company SEC Documents or (ii) as set forth in the
disclosure schedule delivered by the Company to the Purchaser simultaneously
with the execution of this Agreement (the “Company Disclosure Schedule”), the
Company represents and warrants to the Purchaser as follows (such
representations and warranties are given with the assumption that the Asset Sale
Transactions have been consummated):

 

Section 2.1.                                 Organization, Standing and
Corporate Power.

 

(a)                                 The Company is a corporation duly organized,
validly existing and in good standing under the Laws of the jurisdiction in
which it is incorporated. Each of the Company’s Subsidiaries is a corporation or
other legal entity duly organized, validly existing and in good standing under
the Laws of the jurisdiction in which it is incorporated or formed. Each of the
Company and its Subsidiaries has all requisite corporate or other power, as the
case may be, and authority necessary to own or lease all of its properties and
assets and to carry on its business as it is now being conducted. Each of the
Company and its Subsidiaries is duly licensed or qualified to do business and is
in good standing in each jurisdiction in which the nature of the business
conducted by it or the character or location of the properties and assets owned
or leased by it makes such licensing or qualification necessary, except where
the failure to be so licensed, qualified or in good standing, individually or in
the aggregate, would not reasonably be expected to have a Company Material
Adverse Effect.

 

(b)                                 The copies of the Company Charter Documents
that are incorporated by reference into the SEC Documents are complete and
correct copies thereof as in effect on the date hereof. The Company is not in
violation of or default under any of the provisions of the Company Charter
Documents. No Subsidiary of the Company is in violation of or default under any
of the provisions of its articles of incorporation, bylaws or similar
organizational documents.

 

(c)                                  Section 2.1(c) of the Company Disclosure
Schedule lists, as of the date hereof, all Subsidiaries of the Company together
with the jurisdiction of organization of each such Subsidiary.  (i) The Company
is the direct or indirect owner of all outstanding shares of capital stock of,
or other equity interests in, each Subsidiary of the Company, (ii) all such
shares or other equity interests have been duly authorized and validly issued
and are fully paid, nonassessable and free of preemptive rights and are owned
directly or indirectly by the Company and (iii) all such shares or other equity
interests are free and clear of all liens, pledges, proxies, charges, mortgages,
deeds of trust, hypothecations, encumbrances, adverse rights, title defects,
restrictions or claims and security interests of any kind or nature whatsoever
(including any restriction on the right to vote or transfer the same, except for
such transfer restrictions of general applicability as may be provided under the
Securities Act and the “blue sky” laws of the various States of the United
States) (collectively, “Liens”). Other than money market accounts, the Company
does not own, directly or indirectly, any capital stock of, or voting securities
or equity interests in, any Person, other than its Subsidiaries.

 

3

--------------------------------------------------------------------------------


 

Section 2.2.                                 Capitalization.

 

(a)                                 The authorized capital stock of the Company
consists of 100,000,000 shares of common stock, par value $0.10 per share
(“Company Common Stock”), and 5,000,000 shares of Company Preferred Stock. At
the close of business on the date of this Agreement, (i) 70,075,429 shares of
Company Common Stock were issued and outstanding, (ii) 727,137 shares of Company
Common Stock were held by the Company in its treasury and (iii) no shares of
Company Preferred Stock were issued and outstanding. All of the shares of
Company Common Stock have been duly authorized and validly issued and are fully
paid, nonassessable and free of preemptive rights. None of the Subsidiaries of
the Company beneficially owns any shares of Company Common Stock or any other
equity securities of the Company.

 

(b)                                 Since January 1, 2014, the Company has not
issued any shares of its capital stock, voting securities or equity interests,
or any securities convertible into or exchangeable or exercisable for any shares
of its capital stock, voting securities or equity interests, other than pursuant
to the outstanding awards under the Company Incentive Plan as disclosed in the
Company SEC Documents or as otherwise expressly permitted by this Agreement.

 

(c)                                  Except (i) as set forth in Section 2.2(a),
(ii) for the Convertible Notes, (iii) for outstanding awards under the Company
Incentive Plan as disclosed in the Company SEC Documents or (iv) as otherwise
expressly permitted by Section 4.1 of the Merger Agreement as incorporated by
reference under Section 4.1 of this Agreement, as of the date of this Agreement
there are not, and as of the Closing there will not be, any shares of capital
stock, voting securities or equity interests of (or any securities convertible
into, exercisable or exchangeable for equity interests of) the Company issued
and outstanding or any subscriptions, options, warrants, calls, convertible or
exchangeable securities, rights, commitments or agreements of any character
providing for the issuance of, or obligating the Company or any of its
Subsidiaries to transfer or sell, any shares of capital stock, voting securities
or equity interests of (or any securities convertible into, exercisable or
exchangeable for equity interests of) the Company, including any representing
the right to purchase or otherwise receive any Company Common Stock. Except as
provided for by the Company Incentive Plan and the Convertible Notes, none of
the Company or any of its Subsidiaries has issued or is bound by any outstanding
subscriptions, options, warrants, calls, convertible or exchangeable securities,
rights, commitments or agreements of any character providing for the issuance or
disposition of any shares of capital stock, voting securities or equity
interests of any Subsidiary of the Company.  Except as set forth in the Company
Incentive Plan, there are no outstanding obligations of the Company or any of
its Subsidiaries to repurchase, redeem or otherwise acquire any shares of
capital stock, voting securities or equity interests (or any options, warrants
or other rights to acquire any shares of capital stock, voting securities or
equity interests) of the Company or any of its Subsidiaries. Except as set forth
in Section 2.2(c) of the Company Disclosure Schedule, none of the Company or any
Subsidiary of the Company is a party to any stockholders’ agreement, voting
trust agreement, registration rights agreement or other similar agreement or
understanding relating to capital stock, voting securities or equity interests
of the Company or any of its Subsidiaries or any other agreement relating to the
disposition, voting or dividends with respect to any such stock, securities or
interests.

 

4

--------------------------------------------------------------------------------


 

Section 2.3.                                 Authority; Noncontravention; Voting
Requirements.

 

(a)                                 The Company has all necessary corporate or
other power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and, subject to obtaining the Company Stockholder
Approval, to consummate the Sale. The execution, delivery and performance by the
Company of this Agreement and the consummation of the Sale have been duly
authorized and approved by the Company Board and, except for obtaining the
Company Stockholder Approval with respect to consummation of the Sale and
related matters, no other corporate or other action on the part of the Company
is necessary to authorize the execution, delivery and performance by the Company
of this Agreement and the consummation of the Sale. This Agreement has been duly
executed and delivered by the Company and, assuming due authorization, execution
and delivery hereof by the Purchaser, constitutes a legal, valid and binding
obligation of the Company, enforceable against it in accordance with its terms,
except that such enforceability (i) may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other Laws of general
application affecting or relating to the enforcement of creditors’ rights
generally and (ii) is subject to general principles of equity, whether
considered in a proceeding at law or in equity (the “Bankruptcy and Equity
Exception”).

 

(b)                                 The Company Board, at a meeting duly called
and held, has (i) determined that it is fair to, and in the best interest of,
the Company and the Company Stockholders to enter into this Agreement,
(ii) approved the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby and (iii) resolved to
recommend the authorization or approval, as applicable, by the Company
Stockholders of such actions that require the authorization or approval of the
Company Stockholders in order to consummate the Merger, the Sale and certain
related matters (the “Company Recommendation”), which resolutions, as of the
date hereof, have not been subsequently withdrawn or modified in a manner
adverse to the Purchaser.

 

(c)                                  Except as set forth in Section 2.3(c) of
the Company Disclosure Schedule, none of the execution and delivery of this
Agreement by the Company, the consummation by the Company of the Sale or
compliance by the Company with any of the terms or provisions hereof will
(i) assuming that the Company Stockholder Approval is obtained, conflict with or
violate any provision of the Company Charter Documents or (ii) assuming that the
authorizations, consents and approvals referred to in Section 2.4 and the
Company Stockholder Approval are obtained and the filings referred to in
Section 2.4 are made, (A) violate any material Law, judgment, writ or injunction
of any Governmental Authority applicable to the Company, any of its Subsidiaries
or any of their respective properties or assets or (B) violate, conflict with,
result in the loss of any benefit under, constitute a default (or an event
which, with notice or lapse of time, or both, would constitute a default) under,
result in the termination of or a right of termination or cancellation under,
accelerate the performance required by, or result in the creation of any Lien
upon any of the respective properties or assets of, the Company or any of its
Subsidiaries under, any of the terms, conditions or provisions of any loan or

 

5

--------------------------------------------------------------------------------


 

credit agreement, debenture, note, bond, mortgage, indenture, deed of trust,
license, lease, contract or other agreement, instrument or obligation (each, a
“Contract”) or Permit, to which the Company or any of its Subsidiaries is a
party, or by which they or any of their respective properties or assets may be
bound or affected, except, in the case of clause (ii)(B), for such violations,
conflicts, losses, defaults, terminations, cancellations, accelerations or Liens
as, individually or in the aggregate, would not reasonably be expected to have a
Company Material Adverse Effect.

 

(d)                                 (i) The affirmative vote (in person or by
proxy) of the holders of a majority of the shares of Company Common Stock for
the adoption of an amendment to the Company’s certificate of incorporation to
effect a 1 for 30 reverse stock split of the Company Common Stock (the “Reverse
Stock Split”) and (ii) the affirmative vote (in person or by proxy) of the
holders of a majority of the shares present at the stockholders meeting for the
approval of the issuance of Company Common Stock in connection with the Merger
and the issuance of the Underlying Purchased Shares in connection with the
consummation of the transactions contemplated by this Agreement, is the only
vote or approval of the holders of any class or series of capital stock of the
Company or any of its Subsidiaries which is necessary to approve the Merger, the
Sale and certain related matters (the “Company Stockholder Approval”).

 

Section 2.4.                                 Governmental Approvals.  Except for
(a) the filing with the SEC of a Proxy Statement in definitive form relating to
the Stockholders’ Meeting (as defined below), the Form S-4 Registration
Statement and any other filings required under, and compliance with other
applicable requirements of, the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), the Securities Act, state securities laws or “blue sky” laws of
the various States of the United States and the rules of NASDAQ, (b) the filing
of the Certificate of Merger with the Secretary of State of the State of
Delaware pursuant to the DLLCA and the terms of the Merger Agreement,
(c) filings required under, and compliance with other applicable requirements
of, the HSR Act and any other applicable Antitrust Laws pursuant to the terms of
the Merger Agreement and (d) the filing with the Secretary of State of Delaware
of the Amended and Restated Charter and the Certificate of Designation, no
consents or approvals of, or filings, declarations or registrations with, any
Governmental Authority are necessary for the execution, delivery and performance
of this Agreement by the Company and the consummation by the Company of the
Sale, other than such other consents, approvals, filings, declarations or
registrations that, if not obtained, made or given, would not, individually or
in the aggregate, reasonably be expected to have a Company Material Adverse
Effect.

 

Section 2.5.                                 Company SEC Documents; Undisclosed
Liabilities.

 

(a)                                 The Company has filed with and furnished to
the SEC all Company SEC Documents required to be filed or furnished by it since
January 1, 2014 (collectively, the “Company Reports”), and the Company will file
with and furnish to the SEC all Company SEC Documents required to be filed or
furnished after the date of this Agreement. As of their respective effective
dates (in the case of Company Reports that are registration statements filed
pursuant to the requirements of the Securities Act) and as of their respective
SEC filing dates (in the case of all other Company Reports), and, if amended, as
of the date of the last such amendment, the Company Reports complied as to

 

6

--------------------------------------------------------------------------------


 

form in all material respects with the requirements of the Exchange Act, the
Securities Act and the Sarbanes-Oxley Act, as the case may be, applicable to
such Company Reports, and none of the Company Reports as of such respective
dates and, if amended, as of the date of the last such amendment, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. None of
the Company’s Subsidiaries is required to file periodic reports with the SEC
pursuant to the Exchange Act. As of the date of this Agreement, there are no
outstanding or unresolved comments received from the SEC or its staff with
respect to the Company Reports.

 

(b)                                 The consolidated financial statements of the
Company included or incorporated by reference in the Company Reports comply as
to form, as of their respective dates and, if amended, as of the date of the
last such amendment, in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, have been prepared in accordance with GAAP (except as indicated in the
notes thereto) applied on a consistent basis during the periods involved (except
as may be indicated in the notes thereto) and fairly present in all material
respects the consolidated financial position of the Company and its Subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows for the periods then ended (subject, in the case of unaudited
quarterly statements, to normal year-end audit adjustments, the absence of notes
and other adjustments described therein).

 

(c)                                  Except as set forth in Section 2.5(c) of
the Company Disclosure Schedule, neither the Company nor any of its Subsidiaries
has any Liabilities of the type required to be disclosed in the liabilities
column of a balance sheet prepared in accordance with GAAP, except Liabilities
(i) reflected or reserved against on the unaudited balance sheet of the Company
and its Subsidiaries as of May 31, 2015 (the “Balance Sheet Date”) (including
the notes thereto), (ii) incurred after the Balance Sheet Date in the ordinary
course of business consistent with past practice, which, individually or in the
aggregate, would not be material to the Company and its Subsidiaries, taken as a
whole, or to the Hudson’s Business, (iii) permitted by Section 4.1 of the Merger
Agreement as incorporated by reference under Section 4.1 of this Agreement or
(iv) which have been discharged or paid in full in the ordinary course of
business consistent with past practice, as of the date of this Agreement.

 

Section 2.6.                                 Absence of Certain Changes or
Events.  Except as set forth in Section 2.6 of the Company Disclosure Schedule,
since November 30, 2014, (a) there have not been any changes, events, effects,
developments, occurrences or state of facts that, individually or in the
aggregate, have had or would reasonably be expected to have a Company Material
Adverse Effect and (b) the Company and its Subsidiaries have carried on and
operated their respective businesses in all material respects in the ordinary
course of business consistent with past practice.

 

7

--------------------------------------------------------------------------------


 

Section 2.7.                                 Legal Proceedings.  As of the date
of this Agreement, except as set forth in Section 2.7 of the Company Disclosure
Schedule, there is no pending or, to the Knowledge of the Company, threatened,
legal, administrative, arbitral or other proceeding, claim, suit or action
against, or, to the Knowledge of the Company, governmental or regulatory audit
or investigation of, the Company, any of its Subsidiaries, any of its or their
respective properties or assets, or any officer, director or employee of the
Company or any of its Subsidiaries in such capacity, that, individually or in
the aggregate, would reasonably be expected to have a Company Material Adverse
Effect.  There is no Order imposed (or, to the Knowledge of the Company,
threatened to be imposed) upon the Company, any of its Subsidiaries or any of
its or their respective properties or assets, by or before any Governmental
Authority that, individually or in the aggregate, would reasonably be expected
to have a Company Material Adverse Effect.

 

Section 2.8.                                 Compliance with Laws; Permits. 
Except as would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect, the Company and its Subsidiaries
are (and since January 1, 2014 have been) in compliance with all laws (including
common law), statutes, ordinances, codes, rules, regulations, decrees and Orders
of Governmental Authorities (collectively, “Laws”) applicable to the Company or
any of its Subsidiaries, any of their properties or other assets or any of their
businesses or operations or their employees. Except as would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect, the Company and each of its Subsidiaries hold (and since January 1, 2014
have held) all licenses, franchises, permits, certificates, registrations,
approvals and authorizations from Governmental Authorities, or required by
Governmental Authorities to be obtained, in each case necessary for the lawful
conduct of their respective businesses (collectively, “Permits”).  Except as
would not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect, the Company and its Subsidiaries are (and since
January 1, 2014 have been) in compliance with the terms of all such Permits.

 

Section 2.9.                                 Issuance and Delivery of Purchased
Shares.  The Purchased Shares have been duly authorized and, when issued by the
Company in the Sale and the Purchase Price is paid by the Purchaser in the Sale,
in each case in compliance with the provisions of this Agreement, (a) shall be
free and clear of any and all Liens, except for such Liens as are expressly set
forth in this Agreement or in the Certificate of Designation or otherwise
imposed by applicable federal or state securities laws or by the Purchaser,
(b) shall have been duly authorized and validly issued and (c) shall be fully
paid and nonassessable.

 

Section 2.10.                          No General Solicitation.  Neither the
Company, nor any of its Affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Section 4(a)(2) under the Securities Act) in connection
with the offer or issuance of the Securities.

 

Section 2.11.                          Preemptive Rights; Rights to First
Offer.  None of the sale and issuance of the Purchased Shares pursuant to this
Agreement and the issuance of Underlying Purchased Shares upon conversion of the
Purchased Shares in accordance with their terms are or will be subject to any
preemptive rights, rights of first offer or similar rights of any Person.

 

Section 2.12.                          Private Placement.  Assuming the accuracy
of the representations and warranties of the Purchaser set forth in Article III
of this Agreement, the offer, sale, and issuance of the Purchased Shares and the
issuance of the Underlying Purchased Shares upon conversion of the Purchased
Shares, in each case in conformity with the terms of this Agreement, are exempt
from the registration requirements of Section 5 of the Securities Act.

 

8

--------------------------------------------------------------------------------


 

Section 2.13.                          Registration Rights.  Other than the
Registration Rights Agreement and except as set forth in Section 2.13 of the
Company Disclosure Schedule, the Company has not granted or agreed to grant, and
is not under any obligation to provide, any rights (including “piggy-back”
registration rights) to register under the Securities Act any of its presently
outstanding securities or any of its securities that may be issued subsequently.

 

Section 2.14.                          No Restriction on the Ability to Pay Cash
Dividends.  Except as set forth in the Amended and Restated Charter, the
Certificate of Designation and in Section 2.14 of the Company Disclosure
Schedule, neither the Company nor any of its Subsidiaries is, or will be,
immediately following the Closing, a party to any Contract, and is not, and will
not be, immediately following the Closing, subject to any provisions in its
Charter or Bylaws or other governing documents or resolutions of the Company
Board or other governing body, that restricts, limits, prohibits or prevents the
payment of cash dividends with respect to any of its equity securities.

 

Section 2.15.                          Rights Agreement; Anti-Takeover
Provisions.

 

(a)                                 The Company is not party to a stockholder
rights agreement, “poison pill” or similar agreement or plan.

 

(b)                                 The Company Board has taken all necessary
action so that any takeover, anti-takeover, moratorium, “fair price,” “control
share” or other similar Law enacted under any Law applicable to the Company,
including Section 203 of the DGCL, does not, and will not, apply to this
Agreement, the Sale or the other transactions contemplated by the Merger
Agreement.

 

Section 2.16.                          Additional Representations and
Warranties.  The representations and warranties contained in Sections 2.9 (Tax
Matters), 2.10 (Employee Benefits), 2.11 (Contracts), 2.12 (Intellectual
Property), 2.13 (Brokers and Other Advisors), 2.14 (Related Party Transactions),
2.15 (Insurance), 2.16 (Property), 2.17 (Environmental Matters), 2.19 (Labor
Matters; Employees) and 2.20 (Asset Purchase Agreements) of the Merger Agreement
are hereby incorporated by reference into this Agreement mutatis mutandis.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Except as set forth in the disclosure schedule delivered by the Purchaser to the
Company simultaneously with the execution of this Agreement (the “Purchaser
Disclosure Schedule”), the Purchaser represents and warrants to the Company as
follows:

 

Section 3.1.                                 Authority.  The Purchaser has all
requisite power and authority to execute and deliver this Agreement and to
consummate the Sale.  The Purchaser has taken all requisite action to, and no
other action or proceeding on the part of the Purchaser is necessary for, the
execution and delivery by the Purchaser of this Agreement or the consummation by
the Purchaser of the Sale.  This Agreement has been duly executed and delivered
by the Purchaser

 

9

--------------------------------------------------------------------------------


 

and, assuming due authorization, execution and delivery of this Agreement by the
Company, is a valid and binding obligation of the Purchaser and is enforceable
by the Company against the Purchaser in accordance with its terms, subject, as
to enforcement, to (i) applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereinafter in effect affecting creditors’
rights generally and (ii) general principles of equity.

 

Section 3.2.                                 Consents and Approvals.  No filing
with, or authorization, approval, consent, license, Order, registration,
qualification or decree of, any Governmental Authority or third party is
necessary or required by or with respect to the Purchaser for the execution by
the Purchaser of this Agreement or the consummation by the Purchaser of the
Sale.

 

Section 3.3.                                 No Conflict.  None of the
execution, delivery or performance by the Purchaser of this Agreement nor the
consummation by the Purchaser of the Sale will conflict with, violate,
constitute a breach of or a default under (i) the Purchaser’s organizational
documents, (ii) any contracts to which the Purchaser is a party or by which it
is bound or (iii) any Law binding upon the Purchaser.

 

Section 3.4.                                 No Proceedings.  There is no
action, claim, suit, demand, hearing, notice of violation or deficiency, or
proceeding pending or, to the Purchaser’s knowledge, threatened against the
Purchaser by Governmental Authorities or any third party that would reasonably
be expected, individually or in the aggregate, to enjoin, prevent or materially
delay the consummation by the Purchaser of the Sale.

 

Section 3.5.                                 Investment Representations.

 

(a)                                 The Purchaser (i) is acquiring the Purchased
Shares solely for investment with no present intention to distribute them in
violation of the Securities Act and the rules and regulations thereunder or any
applicable U.S. state securities laws, (ii) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of making an informed investment
decision to purchase the Purchased Shares, (iii) is an “accredited investor” (as
that term is defined by Rule 501 promulgated under the Securities Act) and
(iv) acknowledges and understands that the Purchased Shares have not been
registered under the Securities Act, or any state securities laws, and agrees
that it will not offer, sell, assign, transfer, pledge, encumber or otherwise
dispose of such Purchased Shares absent registration under the Securities Act or
unless such transaction is exempt from, or not subject to, registration under
the Securities Act, and in each case, in accordance with all applicable state
securities laws.  The Purchaser understands that the Purchased Shares will be
characterized as “restricted securities” under the United States federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.  The Purchaser
understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Purchased Shares or the fairness or suitability of the
Purchased Shares.  The Purchaser understands that until such time as the resale
thereof has been registered under the Securities Act, certificates evidencing
the Purchased Shares shall bear a legend substantially to the following effect
(in addition to any legends required under applicable securities laws):

 

10

--------------------------------------------------------------------------------


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION UNDER THE SECURITIES ACT, AND, IN EACH CASE, IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE STATES OF THE UNITED STATES OR UPON DELIVERY
TO THE COMPANY OF AN OPINION OF COUNSEL THAT AN EXEMPTION FROM SUCH REGISTRATION
OR QUALIFICATION IS APPLICABLE.

 

ARTICLE IV
ADDITIONAL COVENANTS AND AGREEMENTS

 

Section 4.1.                                 Certain Covenants from the Merger
Agreement.  The covenants contained in Sections 4.1(a), 4.5, 4.6 and 4.7 of the
Merger Agreement are hereby incorporated by reference into this Agreement
mutatis mutandis and all references to RG thereto will be references to the
Purchaser hereunder.  For avoidance of doubt, any of the provisions incorporated
by reference under this Section 4.1 requiring the consent of RG shall require
the consent of the Purchaser.

 

Section 4.2.                                 Certain Tax Matters.  The Company
and the Purchaser acknowledge and agree that the Purchased Shares are being
issued solely in consideration of the Purchase Price and neither the Company nor
the Purchaser shall take any position for financial accounting, Tax or other
purposes inconsistent with such agreement.  Without limiting the foregoing, the
Company shall not record an expense or apply any withholding (other than any
withholding that may be required by law pursuant to Section 1441, 1442, 1445 or
other applicable provision of the Code and comparable state or local laws) in
connection with the issuance or any exercise or redemption of, any adjustment
to, or any payments made in respect of any of the Purchased Shares.

 

Section 4.3.                                 Reservation and Listing of
Securities.  The Company shall (a) maintain a reserve from its duly authorized
Company Common Stock for issuance of the Underlying Purchased Shares to fulfill
its obligations in full under the Sale Documents, (b) prepare and timely file
with NASDAQ a subsequent listing application covering all of the Underlying
Purchased Shares, (c) use reasonable best efforts to cause the Underlying
Purchased Shares to be approved for listing on NASDAQ as soon as reasonable
practicable following the date hereof and in any event prior to the Closing Date
and (d) use reasonable best efforts to maintain the listing of the Underlying
Purchased Shares on NASDAQ.

 

11

--------------------------------------------------------------------------------


 

Section 4.4.                                 Use of Proceeds.  The Company shall
use the net proceeds from the Sale for the purpose of consummating the Merger
and the transactions contemplated by the Merger Agreement.

 

Section 4.5.                                 Notification of Certain Matters. 
The Company shall give prompt notice to the Purchaser, and the Purchaser shall
give prompt notice to the Company, of (i) any notice or other communication
received by such party from any Governmental Authority in connection with the
Sale, any of the transactions contemplated by the Sale Documents or from any
Person alleging that the consent of such Person is or may be required in
connection with the Sale or any of the transactions contemplated by the Sale
Documents, (ii) any actions, suits, claims, investigations or proceedings
commenced or, to such party’s knowledge, threatened against, relating to or
involving or otherwise affecting such party or any of its Subsidiaries which
relate to the Sale or any of the transactions contemplated by the Sale
Documents, (iii) the discovery of any fact or circumstance that, or the
occurrence or nonoccurrence of any event the occurrence or non-occurrence of
which, is reasonably likely to (A) in the case of the Company, cause the
conditions set forth in Section 5.2(a) or Section 5.2(b) not to be satisfied and
(B) in the case of the Purchaser, cause the conditions set forth in
Section 5.3(a) or Section 5.3(b) not to be satisfied; provided, however, that
the delivery of any notice pursuant to this Section 4.5 shall not (x) cure any
breach of, or non-compliance with, any provision of this Agreement or (y) limit
the remedies available to the party receiving such notice.

 

Section 4.6.                                 Fees and Expenses; Taxes.

 

(a)                                 Except as otherwise provided herein, all
fees and expenses incurred in connection with the Sale shall be paid or
reimbursed by the Company upon consummation of the Sale. If the Sale is not
consummated, all fees and expenses incurred in connection with the Sale shall be
paid by the party incurring such fees or expenses.

 

(b)                                 The Company shall pay all Taxes incident to
preparing for, entering into and carrying out this Agreement and the
consummation of the Sale.

 

Section 4.7.                                 Company Board of Directors.  At the
Closing, the applicable number of directors on the Company Board shall resign
such that only two directors on the Company Board immediately prior to the
Closing shall remain on the Company Board immediately following the Closing and,
as of the Closing, the Company Board shall appoint the three (3) persons
designated by Purchaser in writing at least five (5) Business Days prior to the
anticipated Closing Date to fill three of such vacancies as a director of the
Company. A remaining vacancy will be filled by the Company’s Chief Executive
Officer following the Effective Time.

 

Section 4.8.                                 No Waivers under the Merger
Agreement.  The Company and its Subsidiaries will not amend or waive any
material term or condition of the Merger Agreement without the prior written
consent of the Purchaser, which, for the avoidance of doubt shall include,
without limitation, any extension of the Outside Date (as such term is defined
in the Merger Agreement).

 

12

--------------------------------------------------------------------------------


 

ARTICLE V
CONDITIONS TO CLOSING

 

Section 5.1.                                 Conditions to Each Party’s
Obligations.  The respective obligations of each party hereto to effect the Sale
shall be subject to the satisfaction (or waiver, if permissible under applicable
Law, by the Purchaser and the Company) on or prior to the Closing Date of the
following conditions:

 

(a)                                 Stockholder Approval; Filing of Restated
Charter and Certificate of Designation.  The Company Stockholder Approval shall
have been obtained on or before the Closing Date, and the Restated Charter and
Certificate of Designation shall have been properly filed with and accepted by
the office of the Secretary of State of the State of Delaware.

 

(b)                                 No Injunctions or Restraints.  No Law or
Order enacted, promulgated, issued, entered, amended or enforced by any
Governmental Authority shall be in effect enjoining, restraining, preventing or
prohibiting consummation of the Sale or making the consummation of the Sale
illegal.

 

(c)                                  Consummation of the Merger Agreement.  The
Merger shall have been consummated in accordance with the terms of the Merger
Agreement.

 

Section 5.2.                                 Conditions to Obligations of the
Purchaser The obligations of the Purchaser to consummate the Sale shall be
subject to the satisfaction, or waiver by the Purchaser, of each of the
following conditions:

 

(a)                                 Representations and Warranties.  (i) The
representations and warranties of the Company set forth in Sections 2.1(a), 2.2,
2.3(a), 2.3(d) 2.9, 2.10, 2.11, 2.12, 2.13 and 2.15, shall be true and correct
(other than in de minimis respects with regard to Section 2.2) as of the date of
this Agreement and as of the Closing Date, as if made at and as of such time
(except to the extent expressly made as of an earlier date, in which case as of
such date) and (ii) all other representations and warranties of the Company set
forth in this Agreement shall be true and correct as of the date of this
Agreement and as of the Closing Date, as if made at and as of such time (except
to the extent expressly made as of an earlier date, in which case as of such
date), except where the failure of such representations and warranties to not be
so true and correct (without giving effect to any limitation as to “materiality”
or “Company Material Adverse Effect” set forth therein) does not have, and would
not reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.  The Purchaser shall have received a certificate signed
on behalf of the Company by the Interim Chief Executive Officer and Chief
Financial Officer thereof to such effect.

 

(b)                                 Performance of Obligations of the Company. 
The Company shall have performed or complied in all material respects with its
obligations, agreements and covenants required to be performed or complied with
by it under this Agreement at or prior to the Closing Date and the Purchaser
shall have received a certificate signed on behalf of the Company by the Interim
Chief Executive Officer and Chief Financial Officer thereof to such effect.

 

13

--------------------------------------------------------------------------------


 

(c)                                  Listing.  The Underlying Purchased Shares
shall have been authorized for listing on the NASDAQ, subject to official notice
of issuance.

 

(d)                                 No Material Adverse Effect.  Since the date
of this Agreement, there shall not have occurred a Company Material Adverse
Effect and there shall not have been any changes, events, effects, developments,
occurrences or state of facts that, individually or in the aggregate, would
reasonably be expected to have a Company Material Adverse Effect.

 

(e)                                  Closing Deliveries.  The Company shall have
made, or caused to be made, delivery to the Purchaser of the items required to
be delivered to the Purchaser pursuant to Section 1.3(a).

 

Section 5.3.                                 Conditions to the Company’s
Obligations.  The obligations of the Company to consummate the Sale shall be
subject to the satisfaction, or waiver by the Company, of each of the following
conditions:

 

(a)                                 Representations and Warranties.  (i) The
representations and warranties of the Purchaser set forth in Sections 3.1 and
3.5 shall be true and correct other than in de minimis respects as of the date
of this Agreement and as of the Closing Date, as if made at and as of such time
and (ii) all other representations and warranties of the Purchaser set forth in
this Agreement shall be true and correct (disregarding all qualifications or
limitations as to “materiality” and words of similar import set forth therein)
as of the date of this Agreement and as of the Closing Date as though made on
the Closing Date (except to the extent expressly made as of an earlier date, in
which case as of such date), except where the failure of such representations
and warranties to be so true and correct would not, individually or in the
aggregate, reasonably be expected to have a material effect on Purchaser’s
ability to, in a timely manner, perform its obligations under this Agreement or
consummate the Sale.  The Company shall have received a certificate signed on
behalf of the Purchaser by an executive officer thereof to such effect.

 

(b)                                 Performance of Obligations of the
Purchaser.  The Purchaser shall have performed in all material respects all
obligations required to be performed by it under this Agreement at or prior to
the Closing Date and the Company shall have received a certificate signed on
behalf of the Purchaser by an executive officer of the Purchaser to such effect.

 

(c)                                  Closing Deliveries.  The Purchaser shall
have made, or caused to be made, delivery to the Company of the items required
to be delivered to the Company pursuant to Section 1.3(b).

 

(d)                                 Validity of the Guaranty.  The Guaranty
shall be in full force and effect and the valid, binding obligation of the
Guarantor.

 

14

--------------------------------------------------------------------------------


 

ARTICLE VI
TERMINATION

 

Section 6.1.                                 Termination by the Purchaser or the
Company.  This Agreement shall terminate automatically and without any action
from either the Company or the Purchaser if the Merger Agreement is terminated
in accordance with its terms.

 

Section 6.2.                                 Effect of Termination.  In the
event of the termination of this Agreement as provided in Section 6.1, this
Agreement shall forthwith become null and void (other than Section 4.6,
Section 6.2, Article VII and the expense reimbursement provisions contained in
Section 4.6(a), all of which shall survive termination of this Agreement), and
there shall be no liability on the part of the Purchaser or the Company or their
Affiliates or Representatives, except (a) no such termination shall relieve the
Purchaser or the Company for any liabilities or damages incurred or suffered by
the Company or the Purchaser, as the case may be, to the extent such liabilities
or damages were the result of the breach by the Purchaser or the Company, as the
case may be, of any of its representations, warranties, covenants or other
agreements set forth in this Agreement and (b) nothing shall relieve any party
to this Agreement from liability for any damages for a knowing and intentional
breach of a representation or warranty or a knowing and intentional breach of
any obligation hereunder made or allowed to occur or actual (not constructive)
fraud.

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.1.                                 Survival of Representations and
Warranties.  The representations and warranties of the Company set forth in
Sections 2.1, 2.2, 2.3(a), 2.3(a) 2.9, 2.10, 2.11, 2.12 and 2.15 will terminate
upon ninety (90) days after the expiration of the statutes of limitations
applicable to each such representation and warranty. All other representations
and warranties will not survive the Closing.

 

Section 7.2.                                 Notices.  All notices, requests and
other communications to any party hereunder shall be in writing and shall be
deemed given if delivered personally, facsimiled (which is confirmed) or sent by
overnight courier (providing proof of delivery) to the parties at the following
addresses:

 

if to Company:

 

Joe’s Jeans Inc.
2340 S. Eastern Avenue
Commerce, CA 90040
Attention:                                         Interim Chief Executive
Officer
Facsimile:                                         (323) 837-3791

 

with a copy (which shall not constitute notice) to:

 

Akin Gump Strauss Hauer & Feld LLP
1333 New Hampshire Avenue NW
Washington DC 20036

Attention:                                         Russell W. Parks, Jr.

Erica D. McGrady

Facsimile:                                         (202) 887-4288

 

15

--------------------------------------------------------------------------------


 

if to the Purchaser:

 

TCP Denim, LLC

c/o Tengram Capital Partners
15 Riverside Avenue, First Floor
Westport, CT 06880
Attention:  Andrew R. Tarshis
Facsimile:  (203) 454-6998

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, Suite 3400
Los Angeles, CA 90071
Attention:                                         Jeffrey H. Cohen

Andrew D. Garelick

Facsimile:                                         (213) 687-5600

 

or such other address or facsimile number as such party may hereafter specify by
like notice to the other parties hereto.  All such notices, requests and other
communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5:00 p.m. in the place of receipt and such day is a
Business Day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding Business Day in the place of receipt.

 

Section 7.3.                                 Amendments and Waivers.  The
provisions of this Agreement may not be amended, modified, supplemented or
terminated, and waivers or consents to departures from the provisions hereof may
not be given, without the written consent of the Company and the Purchaser.

 

Section 7.4.                                 Descriptive Headings, Etc.  The
headings in this Agreement are for convenience of reference only and shall not
limit or otherwise affect the meaning of terms contained herein.  Unless the
context of this Agreement otherwise requires:  (1) words of any gender shall be
deemed to include each other gender; (2) words using the singular or plural
number shall also include the plural or singular number, respectively; (3) the
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section and paragraph references are
to the Sections and paragraphs of this Agreement unless otherwise specified;
(4) the word “including” and words of similar import when used in this Agreement
mean “including, without limitation,” unless otherwise specified; (5) “or” is
not exclusive; and (6) provisions apply to successive events and transactions.

 

16

--------------------------------------------------------------------------------


 

Section 7.5.                                 Further Assurances.  Each party to
this Agreement shall do and perform or cause to be done and performed all such
further acts and things and shall execute and deliver all such agreements,
certificates, instruments and documents as the other party hereto may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated hereby.

 

Section 7.6.                                 No Third-Party Beneficiaries.  No
person or entity not a party to this Agreement shall be deemed to be a
third-party beneficiary hereunder or entitled to any rights hereunder.

 

Section 7.7.                                 Successors and Assigns.  The
provisions of this Agreement shall inure to the benefit of and be binding upon
the successors and permitted assigns of each of the parties hereto. This
Agreement, or any rights or obligations hereunder, may not be assigned by the
Company without the written consent of the Purchaser. The Purchaser may assign
its rights hereunder in whole or in part to any Person to whom the Purchaser
assigns or transfers any Securities in compliance with the Sale Documents and
applicable law, provided such transferee shall agree in writing to be bound,
with respect to the transferred Securities, by the terms and conditions of this
Agreement that apply to the “Purchaser.”

 

Section 7.8.                                 Entire Agreement.  This Agreement
(together with the other Sale Documents) constitute the entire agreement among
the parties with respect to the subject matter hereof and supersede all prior
documents, agreements and understandings, both written and verbal, among the
parties with respect to the subject matter hereof and the transactions
contemplated hereby.

 

Section 7.9.                                 Severability.  In the event that
any one or more of the provisions, paragraphs, words, clauses, phrases or
sentences contained herein, or the application thereof in any circumstances, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision, paragraph, word,
clause, phrase or sentence in every other respect and of the other remaining
provisions, paragraphs, words, clauses, phrases or sentences hereof shall not be
in any way impaired, it being intended that all rights, powers and privileges of
the parties hereto shall be enforceable to the fullest extent permitted by law.

 

Section 7.10.                          Governing Law; Jurisdiction; Waiver of
Jury Trial.

 

(a)                                 This Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware, without regard
to its rules of conflict of laws.  To the fullest extent permitted by Law, any
action against any party to this Agreement arising out of or in any way relating
to this Agreement shall be brought in the Court of Chancery of the State of
Delaware and any state appellate court therefrom within the State of Delaware
(or, if the Court of Chancery of the State of Delaware declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware), and each of the parties submits to the exclusive
jurisdiction of such courts for the purpose of any such action.  To the fullest
extent permitted by Law, each party irrevocably and unconditionally agrees not
to assert (i) any objection which it may ever have to the laying of venue of any
such action in the Court of Chancery of the State of

 

17

--------------------------------------------------------------------------------


 

Delaware and any state appellate court therefrom within the State of Delaware
(or, if the Court of Chancery of the State of Delaware declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware), (ii) any claim that any such action brought in any such
court has been brought in an inconvenient forum, and (iii) any claim that such
court does not have jurisdiction with respect to such action.

 

(b)                                 EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE, TO THE FULLEST EXTENT PERMITTED
BY LAW, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE DEBT COMMITMENT LETTERS OR THE DOCUMENTS
RELATED THERETO.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (iv) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
Section 7.10.

 

Section 7.11.                          Specific Enforcement; Limit on
Liability.  The parties agree that irreparable damage would occur and the
parties would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, except as provided in the following
sentence.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement from the Chancery Court
of the State of Delaware and any state appellate court therefrom within the
State of Delaware (or, if the Chancery Court of the State of Delaware declines
to accept jurisdiction over a particular matter, any state or federal court
within the State of Delaware), without proof of actual damages, without bond or
other security being required, this being in addition to any other remedy to
which they are entitled at law or in equity.  The parties hereto further agree
that (i) by seeking the remedies provided for in this Section 7.11, a party
shall not in any respect waive its right to seek any other form of relief that
may be available to a party under this Agreement (including monetary damages) in
the event that the remedies provided for in this Section 7.11 are not available
or otherwise are not granted, and (ii) nothing set forth in this Section 7.11
shall require any party hereto to institute any proceeding for (or limit any
party’s right to institute any proceeding for) specific performance under this
Section 7.11 prior or as a condition to exercising any termination right under
Article VI (and pursuing damages after such termination), nor shall the
commencement of any legal proceeding pursuant to this Section 7.11 or anything
set forth in this Section 7.11 restrict or limit any party’s right to terminate
this Agreement in accordance with the terms of Article VI or pursue any other
remedies under this Agreement that may be available then or thereafter.

 

18

--------------------------------------------------------------------------------


 

Section 7.12.                          Definitions.

 

(a)                                 As used in this Agreement, the following
terms have the meanings ascribed thereto below:

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person.  For this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a Person, whether through the ownership of securities
or partnership or other ownership interests, by contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Amended and Restated Charter” has the meaning set forth in the recitals hereto.

 

“Antitrust Laws” means the Sherman Act, as amended, the Clayton Act, as amended,
the HSR Act, the Federal Trade Commission Act, as amended, and all other
applicable Laws issued by a Governmental Authority that are designed or intended
to prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade or lessening of competition through merger
or acquisition.

 

“Balance Sheet Date” has the meaning set forth in Section 2.5(c).

 

“Bankruptcy and Equity Exception” has the meaning set forth in Section 2.3(a).

 

“Business Day” means a day except a Saturday, a Sunday or other day on which the
SEC or banks in New York, New York are authorized or required by Law to be
closed.

 

“Certificate of Designation” has the meaning set forth in the recitals hereto.

 

“Certificate of Merger” means the certificate of merger with respect to the
Merger, containing the provisions required by, and executed in accordance with,
the DLLCA.

 

“Closing” has the meaning set forth in Section 1.2.

 

“Closing Date” has the meaning set forth in Section 1.2.

 

19

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Company 10-K” means the Company’s Annual Report on Form 10-K for the fiscal
year ended November 30, 2014, as amended.

 

“Company Board” has the meaning set forth in the recitals.

 

“Company Charter Documents” means the Certificate of Incorporation and Bylaws of
the Company, each as amended.

 

“Company Common Stock” has the meaning set forth in Section 2.2(a).

 

“Company Incentive Plan” means the Amended and Restated 2004 Stock Incentive
Plan, as amended, of the Company.

 

“Company Material Adverse Effect” means any change, event, circumstance, effect,
development, occurrence or state of facts that, individually or in the
aggregate:  (i) has or would be reasonably likely to have a material adverse
effect on the business, condition, properties, assets, liabilities (contingent
or otherwise), results of operations or financial condition of (x) the Company
and its Subsidiaries, taken as a whole, or on the Hudson’s Business; provided,
however, that none of the following shall be deemed in itself to constitute, and
that none of the following shall be taken into account in determining whether
there has been or would reasonably be expected to be, a Company Material Adverse
Effect:  (a) any change generally affecting the economy, financial markets or
political, economic or regulatory conditions in the United States or any other
geographic region in which the Company and its Subsidiaries conduct business
(except, in each case, to the extent that the Company and its Subsidiaries,
taken as a whole, or the Hudson’s Business are disproportionately adversely
affected relative to other participants in the industries in which the Company
and its Subsidiaries participate), (b) general financial, credit or capital
market conditions, including interest rates or exchange rates, or any changes
therein (except, in each case, to the extent that the Company and its
Subsidiaries, taken as a whole, or the Hudson’s Business are disproportionately
adversely affected relative to other participants in the industries in which the
Company and its Subsidiaries participate), (c) conditions (or changes therein)
in any industries in which the Company and its Subsidiaries operate (excluding
seasonal fluctuations) (except, in each case, to the extent that the Company and
its Subsidiaries, taken as a whole, or the Hudson’s Business are
disproportionately adversely affected relative to other participants in the
industries in which the Company and its Subsidiaries participate), (d) the
taking of any action required by this Agreement or the announcement of the
transactions contemplated hereby, (e) changes in applicable Law or GAAP (or, in
each case, any interpretations thereof) (except, in each case, to the extent
that the Company and its Subsidiaries, taken as a whole, or the Hudson’s
Business are disproportionately adversely affected relative to

 

20

--------------------------------------------------------------------------------


 

other participants in the industries in which the Company and its Subsidiaries
participate), (f) a decline in the price of the Company Common Stock on NASDAQ
or any other market in which such securities are quoted for purchase and sale
(it being understood that the facts or occurrences giving rise to or
contributing to such failure may be taken into account in determining whether
there has been, or will be, a Company Material Adverse Effect), (g) any acts of
terrorism or war or any escalation thereof or any weather related event, fire or
natural disaster (except, in each case, to the extent that the Company and its
Subsidiaries, taken as a whole, or the Hudson’s Business are disproportionately
adversely affected relative to other participants in the industries in which the
Company and its Subsidiaries participate), or (h) any failure by the Company and
its Subsidiaries to meet internal or published projections, forecasts,
performance measures, operating statistics or revenue or earnings predictions
for any period (it being understood that the facts or occurrences giving rise to
or contributing to such failure may be taken into account in determining whether
there has been, or will be, a Company Material Adverse Effect); or (ii) has a
material adverse effect on the Company’s ability to, in a timely manner, perform
its obligations under this Agreement, consummate the transactions contemplated
by this Agreement or consummate the Sale.

 

“Company Preferred Stock” has the meaning set forth in the recitals.

 

“Company Recommendation” has the meaning set forth in Section 2.3(b).

 

“Company Reports” has the meaning set forth in Section 2.5(a).

 

“Company SEC Documents” means all reports, schedules, forms, certifications,
prospectuses, and registration, proxy and other statements required to be filed
with or furnished to the SEC, together with all documents filed on a voluntary
basis on Form 8-K, and in each case including all exhibits and schedules thereto
and documents incorporated by reference therein.

 

“Company Stockholder Approval” has the meaning set forth in Section 2.3(d).

 

“Company Stockholders” has the meaning set forth in the recitals.

 

“Contract” has the meaning set forth in Section 2.3(c).

 

“Convertible Notes” means those certain subordinated convertible notes issued on
September 30, 2013, and all payment in kind notes issued as interest thereon, to
the former stockholders and optionholders of Hudson Clothing Holdings, Inc.

 

“Copyrights” has the meaning set forth in the definition of Intellectual
Property Rights.

 

“DGCL” means the Delaware General Corporation Law.

 

21

--------------------------------------------------------------------------------


 

“DLLCA” means the Delaware Limited Liability Company Act.

 

“Encumbrance” means any lien, encumbrance, security interest, pledge, mortgage,
hypothecation, charge, restriction on transfer of title, adverse claim, title
retention agreement of any nature or kind, or similar claim or right. The term
“Encumbrance” shall not include any restrictions on transfer applicable to the
Purchased Shares under applicable securities laws.

 

“Exchange Act” has the meaning set forth in Section 2.4.

 

“Form S-4 Registration Statement” means the registration statement on Form S-4
to be filed with the SEC by the Company in connection with issuance of Company
Common Stock in the Merger, as such registration statement may be amended prior
to the time it is declared effective by the SEC.

 

“Governmental Authority” means any supranational, foreign, domestic, state,
municipal or local government, political subdivision or any department, court,
arbitrator, commission, board, bureau, regulatory or administrative agency,
instrumentality or other authority thereof, or any other governmental or
quasi-governmental authority (including any government-sponsored enterprise such
as Fannie Mae or Freddie Mac).

 

“Guarantor” has the meaning set forth in the recitals.

 

“Guaranty” has the meaning set forth in the recitals.

 

“Hudson’s Business” means the business of the Company operated as of the date
hereof under the brand names “Hudson’s” and “Hudson Jeans.”

 

“Intellectual Property Rights” means all of the rights arising from or in
respect of the following, whether protected, created or arising under the Laws
of the United States or any foreign jurisdiction:  (i) patents, patent
applications, any reissues, reexaminations, divisionals, continuations,
continuations-in-part and extensions thereof (collectively, “Patents”);
(ii) trademarks, service marks, trade names (whether registered or
unregistered), fictitious names, industrial designs, brand names, domain names,
social media handles and accounts, trade dress rights, identifying symbols,
logos, emblems, signs or insignia, and including all goodwill associated with
the foregoing; (iii) copyrights, whether registered or unregistered (including
copyrights in computer software programs), mask work rights and registrations
and applications therefore (collectively, “Copyrights”); (iv) confidential,
proprietary or other nonpublic information, or non-public processes, designs,
specifications, technology, know-how, techniques, formulas, inventions (whether
or not patentable and whether or not reduced to practice), concepts, trade
secrets, discoveries, ideas and technical data and information, in each case
which derive economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other Persons who
can obtain economic value from its disclosure or use, and which is the subject
of commercially reasonable efforts to maintain its secrecy, excluding

 

22

--------------------------------------------------------------------------------


 

any rights in respect of any of the foregoing that comprise or are protected by
Copyrights or Patents; (v) rights of publicity and moral rights; (vi) any other
intellectual property rights and (vi) all applications and registrations related
to any of the foregoing clauses (i) through (iv).

 

“Joe’s Business” means the business of the Company operated as of the date
hereof under the brand names “Joe’s Jeans,” “Joe’s,” “Joe’s JD” and “else.”

 

“Knowledge of the Company” means the actual knowledge, after reasonable inquiry
under the circumstances (but only to the extent of each such individual’s area
of responsibility), of the Samuel Furrow, Hamish Sandhu, Lori Nembirkow, Peter
Kim and Robert Otto.

 

“Laws” has the meaning set forth in Section 2.8.

 

“Liens” has the meaning set forth in Section 2.1(c).

 

“Merger” has the meaning set forth in the recitals hereto.

 

“Merger Agreement” has the meaning set forth in the recitals hereto.

 

“Merger Sub” has the meaning set forth in the recitals hereto.

 

“NASDAQ” means the Nasdaq Capital Market.

 

“Order” means any writ, judgment, injunction, consent, order, decree,
stipulation, award or executive order of or by any Governmental Authority.

 

“Patents” has the meaning set forth in the definition of Intellectual Property
Rights.

 

“Permits” has the meaning set forth in Section 2.8.

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity, including a
Governmental Authority.

 

“Proxy Statement” means a proxy statement/prospectus to be sent to the Company’s
stockholders in connection with the Stockholders’ Meeting.

 

“Purchase Price” has the meaning set forth in Section 1.1.

 

“Purchased Shares” has the meaning set forth in Section 1.1.

 

“Purchaser” has the meaning set forth in the preamble hereto.

 

“Representatives” means a company’s Subsidiaries and Affiliates and each of the
company’s and the company’s Subsidiaries’ and Affiliates’ respective directors,
officers, employees, investment bankers, financial advisors, attorneys,
accountants, agents and other representatives.

 

23

--------------------------------------------------------------------------------


 

“Registration Rights Agreement” means the Registration Rights Agreement, in
substantially the form attached to this Agreement as Exhibit D, dated as of the
Closing Date, by and among the Company, the Purchaser and the other parties
specified therein.

 

“Reverse Stock Split” has the meaning set forth in Section 2.3(d).

 

“RG” has the meaning set forth in the recitals hereto.

 

“Rollover Letter” has the meaning set forth in the recitals.

 

“Sale” has the meaning set forth in Section 1.1.

 

“Sale Documents” means this Agreement, the Registration Rights Agreement, the
Certificate of Designation and any other document, instrument or agreement
entered into in connection with the Sale.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities” means the Purchased Shares and Underlying Purchased Shares.

 

“Securities Act” has the meaning set forth in the recitals hereto.

 

“Stockholders’ Meeting” has the meaning set forth in Section 4.5(e) of the
Merger Agreement as incorporated by referenced under Section 4.1 hereto.

 

“Subsidiary” when used with respect to any party, means any corporation, limited
liability company, partnership, association, trust or other entity the accounts
of which would be consolidated with those of such party in such party’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP, as well as any other corporation, limited liability
company, partnership, association, trust or other entity of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power (or, in the case of a partnership, more than
50% of the general partnership interests) are, as of such date, owned or
controlled by such party or one or more Subsidiaries of such party or by such
party and one or more Subsidiaries of such party.

 

“Tax” or “Taxes” means (i) all federal, state, local or foreign taxes, charges,
fees, imposts, levies or other assessments, including all net income, gross
receipts, capital, sales, use, ad valorem, value added, transfer, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, excise, severance, stamp, occupation, property
and estimated taxes (in the case of all such taxes, whether the tax base is
modified or

 

24

--------------------------------------------------------------------------------


 

not), customs duties, fees, assessments and charges of any kind whatsoever,
(ii) all interest, penalties, fines, additions to tax or additional amounts
imposed by any Governmental Authority in connection with any item described in
clause (i), and (iii) any liability in respect of any items described in clauses
(i) or (ii) payable by reason of contract, assumption, transferee or successor
liability, operation of Law, Treasury Regulation Section 1.1502-6(a) (or any
predecessor or successor thereof or any analogous or similar provision under
Law) or otherwise.

 

“Underlying Purchased Shares” means the shares of the Company’s Common Stock
issuable upon conversion of the Purchased Shares in accordance with the terms
and provisions thereof.

 

(b)                                 Any capitalized term used herein but not
defined shall have the meaning ascribed to such term in the Merger Agreement.

 

Section 7.13.                          Counterparts; Scanned Signatures.  This
Agreement may be executed in counterparts (each of which shall be deemed to be
an original but all of which taken together shall constitute one and the same
agreement) and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties.  Facsimile or
other electronically scanned and transmitted signatures shall be deemed
originals for all purposes of this Agreement.

 

[Signature Page Follows]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

 

 

 

JOE’S JEANS, INC.

 

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

 

Name: Hamish Sandhu

 

 

Title: CFO

 

 

 

 

 

TCP DENIM, LLC

 

 

 

 

 

 

By:

/s/ Andrew Tarshis

 

 

Name: Andrew Tarshis 

 

 

Title:

 

[Signature Page to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------